702 N.W.2d 580 (2005)
PEOPLE
v.
HANSON.
No. 128450.
Supreme Court of Michigan.
August 30, 2005.
SC: 128450, COA: 258495.
On order of the Court, the application for leave to appeal the March 18, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The prosecutor is directed to file with the Court of Appeals copies of the plea transcript, sentencing transcript(s), and judgment of sentence.
We do not retain jurisdiction.